Citation Nr: 1619789	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tuberculosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 1959 and had additional service in the United States Air Force Reserve from June 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence in connection with his appeal accompanied by a waiver of the RO's initial consideration.  In addition, the Veteran requested, and was granted, a period of 60 days to hold the record open so that he could submit additional evidence. 

In November 2014, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
REMAND

The Veteran has alleged that his tuberculosis first manifested during service as a result of exposure to harmful bacteria.  He has not asserted that he had active tuberculosis during active service.  See July 2012 notice of disagreement.  

The Veteran was afforded a VA examination in March 2015 at which time he was assessed with pulmonary tuberculosis, which the examiner noted was inactive.  The examiner opined that it was less likely as not that the Veteran was exposed to tuberculosis during his active duty and more likely as not that he acquired tuberculosis after he separated from service.  In so doing, the examiner noted that the Veteran's separation examination was performed five weeks prior to separation and commented that, although it was not beyond the realm of possibility that he was exposed to tuberculosis between his separation physical and discharge, there is nothing to suggest that occurred.  In addition, the examiner stated that it was more likely as not that the Veteran acquired tuberculosis in the ensuing seven plus years after he left active duty.  

Nevertheless, the March 2015 VA examiner did not address the September 1956 medical record noting that the Veteran had a cough and the August 1958 service treatment record documenting a hospitalization for six days for acute pharyngitis, organism unknown.  Moreover, the examiner opined that tuberculosis manifested after separation from active service, but did not discuss whether tuberculosis manifested within the three-year presumptive period following his military service.  Therefore, the Board finds an additional VA medical opinion is needed.  

The Veteran was also afforded a VA examination in connection with his claim for service connection for bilateral hearing loss in March 2015.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service or military noise exposure.  In so finding, he noted a normal whisper test at enlistment and a normal audiogram at separation.  He did not provide any further rationale.  Thus, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tuberculosis and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA treatment records.

 2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the March 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of tuberculosis or residuals thereof that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's pulmonary tuberculosis manifested in or is otherwise related to service, to include as a result of alleged in-service unsanitary working conditions.  

The examiner should also state whether the Veteran manifested active tuberculosis within 3 years of his discharge from active duty in March 1959 and, if so, describe the manifestations. 

In rendering the opinion, the examiner should address the September 1956 service treatment record noting the Veteran had a cough; the August 1958 service treatment record documenting that the Veteran was hospitalized for six days for acute pharyngitis, organism unknown; and the June 1963 enlistment Report of Medical Examination for the United States Air Force Reserve.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the March 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison. (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  The Veteran has testified that he worked at an ice cream plant in service where he was exposed to loud noises from various machinery, including air conditioning, mixers, refrigerators, deep freezers, and steam cleaning machines. 

The examiner should also address the Veteran's contention that he developed hearing loss due to medications taken to treat tuberculosis in 1967.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




